193 U.S. 10 (1904)
CARSTAIRS
v.
COCHRAN.
No. 122.
Supreme Court of United States.
Argued January 13, 14, 1904.
Decided February 23, 1904.
ERROR TO THE COURT OF APPEALS OF THE STATE OF MARYLAND.
*11 Mr. D.K. Este Fisher, with whom Mr. W. Cabell Bruce was on the brief, for plaintiff in error.
Mr. O.I. Yellott and Mr. D.G. McIntosh for defendant in error.
*16 MR. JUSTICE BREWER delivered the opinion of the court.
That the statutes in question do not conflict with the Constitution of Maryland is settled by the decision of its highest court. Merchants' Bank v. Pennsylvania, 167 U.S. 461, and cases cited; Backus v. Fort Street Union Depot Co., 169 U.S. 557, 566; Rasmussen v. Idaho, 181 U.S. 198, 200.
A State has the undoubted power to tax private property having a situs within its territorial limits, and may require the party in possession of the property to pay the taxes thereon. "Unless restrained by provisions of the Federal Constitution, the power of the State as to the mode, form and extent of taxation is unlimited, where the subjects to which it applies are within her jurisdiction." State Tax on Foreign-held Bonds, 15 Wall. 300, 319. "Statutes sometimes provide that tangible personal property shall be assessed wherever in the State it may be, either to the owner himself or to the agent or other person having it in charge; and there is no doubt of the right to do this, whether the owner is resident in the State or not." 1 Cooley on Taxation, 3d ed., p. 653. See also Coe v. Errol, 116 U.S. 517; Marye v. Baltimore & Ohio Railroad, 127 U.S. 117, 123; Pullman's Car Company v. Pennsylvania, 141 U.S. 18; Ficklin v. Shelly County, 145 U.S. 1, 22; Savings Society v. Multnomah County, 169 U.S. 421, 427; New Orleans v. Stempel, 175 U.S. 309; Board of Assessors v. Comptoir National, 191 U.S. 388; National Bank v. Commonwealth, 9 Wall. 353; Merchants' Bank v. Pennsylvania, 167 U.S. 461.
That under Federal legislation distilled spirits may be left in a warehouse for several years, that there is no specific provision in the statutes in question giving to the proprietor who pays the taxes a right to recover interest thereon, and that for spirits so in bond negotiable warehouse receipts have been issued, *17 do not affect the question of the power of the State. The State is under no obligation to make its legislation conformable to the contracts which the proprietors of bonded warehouses may make with those who store spirits therein, but it is their business, if they wish further protection than the lien given by the statute, to make their contracts accordingly.
We see no error in the judgment of the Court of Appeals, and it is
Affirmed.